IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-38,198-04



                 EX PARTE JULIUS JEROME MURPHY, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   AND MOTION TO STAY THE EXECUTION IN CAUSE NO. 97-F-462-102
              IN THE 102 ND JUDICIAL DISTRICT COURT
                           BOWIE COUNTY

       Per curiam.

                                        ORDER

       This is a subsequent application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071 § 5 and a motion to stay

applicant’s execution.1

       In August 1998, a jury found applicant guilty of the offense of capital murder. The

jury answered the special issues submitted pursuant to Article 37.071, and the trial court,


       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                     Murphy - 2

accordingly, set applicant’s punishment at death.

       This Court affirmed applicant’s conviction and sentence on direct appeal. Murphy

v. State, No. AP-73,194 (Tex. Crim. App. May 24, 2000)(not designated for publication).

This Court denied relief on applicant’s initial post-conviction application for a writ of

habeas corpus. Ex parte Murphy, No. WR-38,198-02 (Tex. Crim. App. Apr. 10, 2002)

(not designated for publication).2

       On January 17, 2006, applicant filed in the trial court a subsequent application for

a writ of habeas corpus. In the subsequent application, applicant asserted that he was

intellectually disabled and, therefore, exempt from execution. We remanded the issue to

the trial court, and that court determined that applicant should be denied relief. We

agreed. Ex parte Murphy, No. WR-38,198-03 (Tex. Crim. App. Nov. 19, 2014) (not

designated for publication).

       On September 24, 2015, applicant filed a second subsequent application in the trial

court. In this application, applicant asserts that (1) the district attorney’s office failed to

disclose threats of prosecution and promises of leniency to the State’s two main witnesses

as required by Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405
U.S. 150 (1972); (2) the State unknowingly presented false testimony through one of




       2
         On July 15, 1998, applicant filed with this Court an application for a writ of
prohibition requesting this Court to prohibit the trial court from ordering him to submit to
a psychiatric exam. The Court denied him leave to file that application on July 16, 1998.
See Ex parte Murphy, No. WR-38,198-01 (no written order issued).
                                                                                Murphy - 3

these witnesses in violation of Ex parte Chabot, 300 S.W.3d 768 (Tex. Crim. App. 2009);

and (3) evolving standards of decency dictate that the death penalty is no longer

constitutional.

       Applicant’s execution is stayed until further order of this Court.

       IT IS SO ORDERED THIS THE 12 th DAY OF OCTOBER, 2015.

Do Not Publish